          Case 5:20-cv-06297-JMG Document 30 Filed 06/29/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELANIE E. DAMIAN
AS RECEIVER OF TODAY’S GROWTH
CONSULTANT, INC. (DBA THE INCOME
STORE)
                                               :      CIVIL ACTION
                 Plaintiff,                    :
                                               :
                     v.                        :
                                               :      NO. 20-6297
CONKLIN WEB PROPERIES, LLC, et.                :
al.                                            :
          Defendant.


                                       CONFERENCE NOTICE

        The settlement conference scheduled for July 6, 2021 at 1:30 P.M. before the Honorable

Timothy R. Rice, United States Magistrate Judge is CANCELLED.



                                                   /s/ Donna Marie Croce
                                                   Donna Marie Croce
                                                   Deputy to the
                                                   Honorable Timothy R. Rice
                                                   U.S. Magistrate Judge
                                                   (267) 299-7660


Date:   June 29, 2021
Cc:     Counsel of record
